Citation Nr: 1413021	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-00 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral hand disorder, to include as secondary to multiple sclerosis, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected migraines.

4.  Entitlement to service connection for a sinus disorder, to include as secondary to service-connected migraines.

5.  Entitlement to service connection for left side numbness.

6.  Entitlement to service connection for multiple sclerosis (MS).

7.  Entitlement to service connection for a bilateral knee disorder.

8.  Entitlement to a compensable evaluation for left ovarian cyst.

9.  Entitlement to a compensable evaluation for migraines.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to October 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran testified at a Board hearing in March 2012.  This transcript has been associated with the claims file.  

The issue of whether new and material evidence has been received sufficient to reopen a bilateral hand disorder is addressed in the decision portion and all other claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a bilateral hand disorder was denied in a January 1994 rating decision; the Veteran did not perfect an appeal.

2.  Evidence associated with the claims file since January 1994 is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection.


CONCLUSION OF LAW

Evidence received since the January 1994 rating decision that denied service connection for a bilateral hand disorder, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veteran sought service connection for a bilateral hand disorder which was denied in a January 1994 rating decision.  The Veteran did not complete an appeal for this decision and it is final.  

Upon review, the Board finds that evidence received since the January 1994 final decision, to include private treatment records and the Veteran's testimony, is new and material.  The claim is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral hand disorder is reopened; to this extent only, the appeal is granted.


REMAND

In July 2013 the Veteran submitted a CD of what the Board believes is medical records, possibly from the Social Security Administration.  Unfortunately, the Board is unable to view any documents contained on the CD due to an error that occurred where the plastic sleeve was completely stuck onto the CD.  The Veteran should be informed that she can submit a new CD or print the records contained on the CD and submit them.  

The RO should also obtain new medical opinions as to whether the Veteran's service-connected migraines caused or aggravated additional disabilities and whether her MS and subsequent symptoms are related to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the RO is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.  Inform the Veteran that the July 2013 CD she submitted cannot be viewed and she should submit this evidence again, either printed or on an additional CD.

3.  Ask an appropriate VA examiner to provide an opinion as to the whether the Veteran's migraines result in additional disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), to include this remand must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

The examiner must offer the following opinions:

a)  Is the Veteran's hypertension caused by her service-connected migraines?

b)  Is the Veteran's sinus disorder caused by her service-connected migraines?

c)  Is the Veteran's hypertension aggravated, worsened, by her service-connected migraines?

d)  Is the Veteran's sinus disorder aggravated, worsened, by her service-connected migraines?

For any opinions expressed, the examiner MUST PROVIDE AN EXPLANATION BASED ON THE RECORD.  The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.  It is the Veteran's responsibility to report for any examination scheduled, and to cooperate in the development of the case; the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Ask an appropriate VA examiner to provide an opinion as to the whether the etiology of the Veteran's MS.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), to include this remand must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 



The examiner must offer the following opinions:

a)  Is the Veteran's MS related to service?

b)  If the Veteran's MS is related to service, is her left side numbness caused, or aggravated, by her MS?

c)  If the Veteran's MS is related to service, is her bilateral hand disorder caused, or aggravated, by her MS?

The Veteran separated from service in 1992 and was diagnosed with MS in 2008.  The examiner should opine whether the Veteran had early symptoms of MS while on active duty.  The examiner should consider the Veteran's statements that she blacked out on multiple occasions in service and her testimony that she experienced headaches, stiff joints, and numbness while in service and thereafter, prior to being diagnosed with MS in 2008.

For any opinions expressed, the examiner MUST PROVIDE AN EXPLANATION BASED ON THE RECORD.  The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.  It is the Veteran's responsibility to report for any examination scheduled, and to cooperate in the development of the case; the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).
5.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.  After completing the above, and any other development deemed necessary, the RO should readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


